Title: To James Madison from George Graham, 9 September 1815
From: Graham, George
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            Sepr. 9th. 1815
                        
                        Agreeably to the request of Mr. Crawford, I have examined the recommendations & relative pretensions of the officers applying to fill vacancies in the Army; and have arranged them in the order in which I think they should stand; keeping in view the necessities of the service & the convenience of reorganization. A list is forwarded for your selection & a Copy sent to Mr. Crawford.
                        Capt. Donaho is not mentioned in any of the confidential reports, as he was not under the immediate command of these officers of the Artillery who made reports. His appointment I think is due to the urgent & repeated applications of Genl. Pinckney. He stands high as a meritorious officer.
                        I am not positively certain, how far Mr. Dallas may have committed himself to Major O Conner, but I believe not farther than will appear from the enclosed Letters. One strong objection to the appointment of Major O Conner arises from a due respect to the feelings of Genl. Izard, who would consider it as giving countenance in some measure to the charges made by O Conner against him.
                        Major Muhlenburg is not mentioned in the confidential reports; he is proposed to be appointed, in consequence of the enclosed Letter from Mr. Roberts & the respect due to the memory of his father.
                        Major Whistler’s is a hard case, but, he could not be appointed, except in violation of the intimation contained in Mr. Dallas’s Letter to the Board of Officers, & adhered to by them as there is a deficiency of officers at

present in the 5th Military Department; I have addressed, a Letter, of which the enclosed is a Copy, to Genl. Miller which will probably retain him in service untill some other provision can be made.
                        Capt. Stribling of the Lt. Artillery had sent in a conditional resignation, he however wishes to continue; both himself & Capt. Leonard are excellent officers.
                        The Rifle Regiment having been orderd to Prairie des Chien, the vacancies require to be immediately filled; I believe Lt. Coll. Hamilton still retains in service Capt. Martin, & Lt’s. Fine & Harrison. Indeed the vacancies are so numerous as to retard the proper organization of the army, & should be all filled as soon as convenient.
                        There are twelve vacancies of 2d Lts in the Corps of Artillery, I have proposed to fill only four of them. As nearly all the 3d Lts in this Corps have been educated at West Point, I would recommend that the other eight vacancies be hereafter filled by promotion, which will make room also for some of the Cadets that will finish their course at the military academy next Winter. I have the Honor to be yours very sincere[l]y
                        
                            
                                Geo. Graham
                            
                        
                    
                    
                        The list of Lts cannot be copied in time for the mail of today.
                    
                